Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure
In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97  and 37 CFR 1.98  provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. 
The list of references in the specification  (paragraphs [00103] to [00170]) does not considered as an information disclosure.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating infections by herpes simplex virus type I, herpes simplex virus type 2, or HIV, or inhibiting the release of those virus from a cell, does not reasonably provide enablement for treating infections by other enveloped virus, such as human coronavirus, SARS-CoV, or SARS-CoV-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claims are drawn to a method of treating infection by any of enveloped virus, or inhibiting the release of the virus from cells, comprising administering to infected subject, or contacting the cell with,  ilaprazole.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention:
The claims 1 is drawn to “a method of treating an infection by an enveloped virus in a patient comprising administering to the patient a pharmaceutical composition comprising ilaprazole. Claim 11 is drawn to a method of inhibiting release of an enveloped virus from a cell comprising contact the cell with ilaprazole, wherein ilaprazole inhibiting  formation of an associative complex, disrupting formation of an associative complex or both, and wherein the associative complex comprising an L-domain motif of the enveloped virus and at least on cellular polypeptide, or fragment thereof. 
(2) The breadth of the claims:
The claims embrace and reads on effectively treating all enveloped viruses, including, but not limited to:  Lassa fever virus, lymphocytic choriomeningitis virus, Ebola virus, Marburg virus, hepatitis B virus, herpes simplex virus type 1, herpes simplex virus type 2, cytomegalovirus, simian virus type 5, mumps virus, avian sarcoma leucosis virus, human immunodeficiency virus type 1, human T-lymphotrophic virus type 1, equine infectious anemia virus, vesicular stomatitis virus, rabies virus, coronavirus, (such as SARS-CoV, SARS-CoV-2). Thus, the claims are very broad
(3) The state of the prior art:
The state of the art regarding a method of effectively treating infections caused by all enveloped virus have not been established.  For instance, medications which is useful for treating HIV infection would not necessarily be effective in treating infections caused  by herpes simplex virus or by coronavirus. Treatments of viral infection by targeting host proteins, such as ESCRT, or TSG101 have been speculated in the art, but are limited to specific virus, such as HIV. See, Chen et al. (“TSG101: A Novel anti-HIV-1 drug target,”  Current Medicinal Chemistry, 2010, Vol. 17, No. 9, pp 750-758), the abstract. The interaction between TSG101 and HIV-1 (Gag) is a virus specific.  However, no broad spectrum antiviral drug based on targeting TSG101 has been established in the art. 
(4) The predictability or unpredictability of the art:
The predictability of treating all forms of enveloped viruses with one drug is relatively low. Antiviral drug targeting TSG101 host protein as broad spectrum antiviral agent is also highly unpredictable as no such a drug has been known in the art   Therefore, to one skilled in the art, treating infections caused by any of the enveloped viruses is unpredictable. 
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts, as evidenced by Redmond for example.
(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the specification as to treating infection caused by any of all enveloped viruses, including coronaviruses, is completely lacking.  The specification discloses that ilaprazole disrupts complex of TSG101, inhibiting the production of HSV-2, HSV-1, inhibiting the release of HSV-1, HSV-2, and HIV. See, the Figures. The specification as filed does not speak on or show any working examples for any studies performed on any other viruses within the scope of enveloped viruses.  Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  
(7) The quantity of experimentation necessary:
The instant claims read on treating infections caused by all enveloped viruses.  As discussed above the specification fails to provide any support for treating infections caused by any of all enveloped viruses. In fact, applicants, as of February 4, 2021, are still in the process of testing that if ilaprazole would indeed be effective against coronavirus, SARS-CoV-2, without further assurance of a broad spectrum of antiviral activity of ilaprazole as herein claimed. See, Leis et al. (“Ilaprazole and other novel prazole-based compounds that bind TSG101 inhibit viral budding of herpes Simplex virus 1 and 2 and human immunodeficiency virus from cells,” J. Virology, 2021, Vol. 95, Issue 11, e00190-21), page 12, the second paragraph. Thus, applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation. Particularly,   the skilled practitioner would have to test each and very enveloped viruses infections to determine treatment efficacy for each condition.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each infections that falls under the umbrella term of enveloped virus in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable. In instant case, one of ordinary skill in the art would have to perform undue experimentation for testing each of the enveloped viruses, without assurance of success.
In conclusion, the application is enabled for treating infections by herpes simplex virus type I, herpes simplex virus type 2, or HIV, or inhibiting the release of those virus from a cell, but does not reasonably provide enablement for treating infections by other enveloped virus, such as human coronavirus, SARS-CoV, or SARS-CoV-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627